United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-1829
                        ___________________________

                              Awil Abdi Mohamed

                                             Petitioner

                                        v.

            Merrick B. Garland, Attorney General of the United States

                                       Respondents
                                 ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                           Submitted: April 15, 2021
                            Filed: August 13, 2021
                                ____________

Before KELLY, GRASZ, and KOBES, Circuit Judges.
                           ____________

KOBES, Circuit Judge.

       Awil Mohamed, a Somalian national, committed several felonies and was
placed in removal proceedings. The Immigration Judge concluded that he would
more likely than not be tortured in Somalia, but the Board of Immigration Appeals
disagreed and ordered him removed. Mohamed says the BIA applied the wrong
legal standard and improperly found new facts. We deny his petition for review.
                                         I.

       Awil Mohamed, a Somalian national who entered the United States in 2001,
committed several felonies and was placed in removal proceedings in 2016.
Mohamed introduced evidence that al-Shabaab, an Islamic militant group that
controls large parts of Somalia, attacks people with ties to foreign governments and
those who do not conform to its beliefs. Mohamed said he would more likely than
not be tortured if he were returned to Somalia because his brother-in-law worked for
the United States Navy. He also reported that his brothers had been kidnapped and
beaten in Somalia by al-Shabaab members for using cell phones, and that his brother-
in-law’s grandfather was abducted because he had connections to the United States.

      The Immigration Judge found that it was more likely than not that Mohamed
would be tortured if he were removed to Somalia. The IJ also concluded that the
Somalian government would acquiesce in the torture because the government has
been infiltrated by al-Shabaab members and because Mohamed is a member of a
minority clan in Somalia, is westernized, and uses drugs and alcohol.

       The BIA reversed the IJ and ordered Mohamed’s removal, finding that the
IJ’s factual conclusions were clearly erroneous. The BIA concluded that the IJ’s
reasoning was based on a hypothetical “chain of occurrences” instead of a plausible
view of the facts and evidence in the record. Add. 10 (citation omitted). The BIA
rejected the IJ’s conclusions about the likelihood of torture and about government
acquiescence.

       Mohamed appeals, raising two issues: (1) whether the BIA applied the wrong
legal standard; and (2) whether the BIA failed to address relevant evidence and
impermissibly engaged in its own factfinding.




                                        -2-
                                         II.

       We review the BIA’s conclusions of law de novo. Doe v. Holder, 651 F.3d
824, 829 (8th Cir. 2011). “The BIA may review [the IJ’s] factual findings, including
predictive findings of future events, only for clear error.” Uzodinma v. Barr, 951
F.3d 960, 965 (8th Cir. 2020). “[T]he Board must adequately explain why it rejected
the IJ’s finding and identify reasons grounded in the record that are sufficient to
satisfy a reasonable mind that there was clear error.” Omar v. Barr, 962 F.3d 1061,
1064 (8th Cir. 2020). The BIA may not perform independent factfinding, cannot
reweigh the evidence, and can only “tak[e] notice of commonly known facts.” Id.

                                         A.

      Mohamed first argues that the BIA applied the wrong legal standard. We
review that question and whether the BIA complied with the proper standard’s
requirements de novo. Id.

       Mohamed faults the BIA for relying on Matter of J-F-F-, 23 I. & N. Dec. 912
(A.G. 2006). He argues that Matter of J-F-F- is inapposite because it analyzed a
chain of events leading to torture rather than the combined effect of several
independent sources of risk. Mohamed says that the BIA should have instead
applied the standard from Matter of G-A-, which considered all risk factors in the
aggregate. 23 I. & N. Dec. 366, 368 (B.I.A. 2002). He argues that because the BIA
applied the wrong standard, it failed to consider how his minority clan membership,
his alcohol and drug use, his westernization in the United States, and his relative’s
work for the United States Navy all come together to make it more likely than not
that he will be tortured.

       The BIA applied the proper legal standard. While the BIA acknowledged that
Mohamed was at serious risk of violence and possibly torture if he were captured by
al-Shabaab, it explained that the IJ clearly erred because Mohamed’s evidence could
not establish a “greater-than 50% chance” that he would fall into al-Shabaab’s hands
                                         -3-
in the first place—something that must happen before al-Shabaab could torture him.
Add. 11. The BIA noted that it reversed because the IJ strung together a
“‘hypothesized chain of occurrences’ about what might happen to [Mohamed] in a
worst-case scenario, without evidence that each link in the chain of inference is more
likely than not to occur.” Add. 10 (citation omitted). That is, the BIA said the IJ
failed to properly analyze the threshold issue: whether Mohamed would be
apprehended by al-Shabaab to begin with.

       Because the BIA analyzed a necessary chain of events, the BIA correctly
applied Matter of J-F-F- and properly considered whether Mohamed’s evidence
could show that each link in the chain is more likely than not to occur. See Matter
of J-F-F-, 23 I. & N. Dec. at 917–18; see also id. at 918 n.4 (“It is the likelihood of
all necessary events coming together that must more likely than not lead to torture,
and a chain of events cannot be more likely than its least likely link.”).

                                          B.

       Mohamed next argues that the BIA impermissibly found facts and improperly
reweighed the evidence in the record. He identifies three alleged new findings of
fact: (1) the BIA’s statement that “only a small fraction of Somalia’s population is
killed, injured, or tortured by al-Shabaab militants each year,” Add. 10; (2) the BIA’s
note that “most victims” of al-Shabaab are “concentrated in conflict areas and
regions under al-Shabaab control,” Add. 10; and (3) the BIA’s conclusion that
“[t]here is no evidence in the record that the Somali government would force
[Mohamed] to relocate” from Mogadishu to areas under al-Shabaab control or that
Mohamed would “do so of his own volition,” Add. 10–11. He also says the BIA
ignored evidence that supported the IJ’s conclusions.

      The three BIA statements Mohamed points to are not independent factfinding.
Each instead explains how the IJ’s conclusions outpaced the evidence. Plus, all three
are supported by the record. First, Mohamed’s own evidence established that only
a small fraction of Somalia’s total population of approximately twelve million is
                                         -4-
injured, killed, or tortured by al-Shabaab. Second, Mohamed’s evidence likewise
established that most of al-Shabaab’s victims are located in areas the group
controls—and not in the urban center of Mogadishu, Mohamed’s place of birth.
Third, the BIA did not engage in factfinding when it pointed out the lack of evidence
that Mohamed would be forced to move to areas under al-Shabaab control and
apprehended. The BIA is tasked with evaluating the record to decide whether the IJ
went beyond the evidence. The BIA did that here.

      The BIA did not improperly find facts, ignore contrary information in the
record, or reweigh the evidence. It instead explained how “the evidence relied on
by the [IJ] does not support her inference that [Mohamed’s] personal characteristics
give him a greater-than 50% chance of falling” into the hands of al-Shabaab. Add.
11. The BIA showed how the IJ took “an implausible view of the evidence,” Add.
11, and it put forward enough analysis grounded in the record to “satisfy a reasonable
mind that [the IJ committed] clear error,” Omar, 962 F.3d at 1064.

                                           C.

       Mohamed’s alternative argument is that the BIA improperly analyzed the
acquiescence element required for relief under the Convention Against Torture.
Applicants for CAT relief must prove that: (1) “it is more likely than not that [the
applicant] would be tortured if removed to the proposed country of removal”; and
(2) “the relevant act(s) must be inflicted by or at the instigation of or with the consent
or acquiescence of a public official or other person acting in an official capacity.”
Mouawad v. Gonzales, 485 F.3d 405, 413 (8th Cir. 2007) (citation omitted).
Mohamed says the BIA impermissibly “reweighed the evidence” about the second
element “and substitute[d] its own finding for the IJ’s.” Mohamed Br. 33.

      The IJ determined that Mohamed showed that the Somalian government
would acquiesce in his torture for either of two reasons: first, the government would
acquiesce because al-Shabaab is reported to have infiltrated the Somalian
government; and second, the government would acquiesce because Mohamed is a
                                           -5-
minority clan member who is westernized, uses drugs and alcohol, and has ties to
the United States military.

        When reviewing the IJ’s decision, the BIA explained that the record evidence
supporting the first reason was too slim. The evidence consisted primarily of a
memorandum that made “a conclusory assertion of such infiltration, but none of the
evidentiary exhibits cited in the memorandum [were] addressed to the question of
infiltration.” Add. 11 (citations omitted). Plus, the BIA also noted that Mohamed’s
own expert testified that he was not aware of “any incident in which a Somali
government official acquiesced in torture by a member of al-Shabaab.” Id.
Mohamed’s limited evidence makes it possible that al-Shabaab has infiltrated the
Somalian government to some extent. But the BIA properly pointed out that the
record could not support the IJ’s conclusion that al-Shabaab has infiltrated the
Somalian government so completely that Somalian “public officials will acquiesce
in his torture.” Garcia v. Holder, 746 F.3d 869, 873 (8th Cir. 2014).

        Although the BIA did not address the IJ’s second reason separately from the
first, the BIA held that it was also too thinly supported. See Add. 11 (“Under the
circumstances, the [IJ] also clearly erred when she found that [Mohamed’s] torture
at the hands of al-Shabaab would more likely than not occur with the acquiescence
of a Somali public official.”). We agree. “A government does not acquiesce in the
torture of its citizens merely because it is aware of torture but powerless to stop it.”
Mouawad, 485 F.3d at 413 (citation omitted). Mohamed’s own evidence established
this. His expert testified that the Somalian government would be unable, but not
unwilling, to prevent torture. Plus, his expert said that he was unaware of any time
where Somalian government officials acquiesced to torture at the hands of
al-Shabaab.

      Mohamed says minority clans like his do not enjoy the same protection from
al-Shabaab as major clans and that major clans play a large part in the Somalian
government. But that evidence addressed clan protection, not the Somalian


                                          -6-
government’s acquiescence or consent to the torture of minority clan members. Plus,
the on-point evidence from Mohamed’s expert goes the other way.

       Mohamed does not direct us to any other evidence supporting the IJ’s
conclusion that his westernization, drug use, or links to the United States Navy
would lead the Somalian government to acquiesce in his torture. This evidence
establishes that he would face a substantial chance of torture if he were to fall into
al-Shabaab’s hands, but it does not show that the Somalian government would
acquiesce in his torture because of those characteristics. As the BIA properly
understood, the record reveals nothing more than how the Somalian government is
“aware of torture but powerless to stop it.” Id. (citation omitted). Because of the
lack of evidence showing that Mohamed’s characteristics would spur government
acquiescence, the BIA did enough to “satisfy a reasonable mind that [the IJ
committed] clear error.” Omar, 962 F.3d at 1064.

       The BIA cabined itself to reviewing the record and concluded that the
evidence could not support the IJ’s conclusions about Mohamed’s likelihood of
torture and the Somalian government’s acquiescence. It did not reweigh the
evidence or find its own facts. Because the BIA committed no legal or factual error,
we deny Mohamed’s petition for review.

                                           III.

      The petition for review is denied.

KELLY, Circuit Judge, dissenting.

       Awil Abdi Mohamed applied for deferral of removal to Somalia under the
Convention Against Torture (CAT). See 8 C.F.R. § 208.16. The IJ granted his
application after concluding, based on witness testimony and other evidence
Mohamed presented during the final removal hearing, that Mohamed will more
likely than not be tortured in Somalia. The Department of Homeland Security (DHS)

                                           -7-
appealed, and the BIA vacated the IJ’s decision in part and ordered Mohamed
removed to Somalia. I would grant Mohamed’s petition for review because the BIA
applied the wrong legal standard to his claim and engaged in impermissible
factfinding.

        In her final decision in this case, the IJ warned “that torture will happen and
that it is not a matter of if, but when it would happen to [Mohamed].” She identified
three independent risk factors for torture that, whether considered “individually or
cumulatively,” create a greater than 50% chance that Mohamed will be tortured.
These three risk factors, which find support in the record, are (1) al-Shabaab’s
knowledge that Mohamed’s brother-in-law recently supported the United States
Navy’s anti-terrorism operations in Somalia by serving as an interpreter; 1 (2)
Mohamed’s visibly “Western” behavior, such as his addiction to drugs and alcohol;
and (3) Mohamed’s membership in the minority Tunni clan, whose members are
subjected to killings, torture, kidnaping and other crimes by militias and majority
clans “with impunity.”

       The BIA did not dispute that Mohamed will be targeted by al-Shabaab because
of these risk factors. Indeed, it observed that “[t]he evidence upon which the [IJ]
relied establishes that [he] will be at serious risk of violence, and perhaps torture or
death, if he is unfortunate enough to fall into the hands of al-Shabaab.” Nevertheless,
the BIA ruled that Mohamed is not entitled to deferral of removal because “the

1
 Mohamed’s brother-in law, a United States citizen, testified that several Somali
nationals living in the United States have referred to him as a “snitch” because of his
work for the Armed Forces in Mogadishu. Two of these individuals were later
ordered removed to Somalia and blamed the brother-in-law for that result. They
threatened to seek retribution by disclosing the names and locations of his family
members to al-Shaabab once removed to Somalia.

       Indeed, the brother-in-law’s grandfather has already been abducted because
of his grandson’s ties with the United States. Ante at 2. And Mohamed’s brothers,
who live in Somalia, were beaten by al-Shabaab after one of them was observed
using a cell phone, which the organization associates with Western values.

                                          -8-
evidence relied on by the [IJ] does not support her inference that the respondent’s
personal characteristics give him a greater-than 50% chance of falling under the
custody or control of al-Shabaab militants in Somalia, such that it is more likely than
not that they will torture him.” Essentially, the BIA agreed that Mohamed will be
tortured if he is captured by al-Shabaab but found that he failed to establish he will
more likely than not be captured by al-Shabaab in the first place. Yet the IJ never
made any specific finding as to the likelihood of Mohamed falling into the hands of
al-Shabaab. Instead, she determined only that the record, considered in its entirety,
supports a greater than 50% chance of torture. This focus on the aggregated risk of
torture is consistent with governing law. See Abdi Omar v. Barr, 962 F.3d 1061,
1065 (8th Cir. 2020) (explaining that a CAT petitioner must establish the probability
of torture “considered in terms of the aggregate risk of torture from all sources”); 8
C.F.R. § 208.16(c)(4) (“If the [IJ] determines that the [noncitizen] is more likely
than not to be tortured in the country of removal, the [noncitizen] is entitled to
protection under the [CAT].”

       Neither the BIA nor any court of appeals has previously required a petitioner
seeking relief under the CAT to fulfill a separate prerequisite, see ante at 3, of
establishing the sequence of events that will cause them to fall within the control of
the person or entity that will torture them. See, e.g., In re G-A-, 23 I. & N. Dec. 366,
368 (B.I.A. 2002) (en banc) (concluding that the petitioner’s multiple risk factors for
torture, in combination with evidence of widespread use of torture in Iran,
established he would more likely than not be tortured there); Zewdie v. Ashcroft,
381 F.3d 804, 810 (8th Cir. 2004) (vacating portion of BIA order denying relief
under the CAT because petitioner’s testimony about past torture and threats of future
harm, in addition to evidence of human rights abuses in Ethiopian prisons,
“provide[d] substantial grounds for believing that it is more likely than not
[petitioner] will be tortured if forced to return to Ethiopia”); Xochihua-Jaimes v.
Barr, 962 F.3d 1175, 1188 (9th Cir. 2020) (finding record compelled the conclusion
that members of the Los Zetas gang in Mexico would more likely than not target
petitioner for torture based on her testimony about past abuse and ongoing threats
from gang members and their attempted kidnaping of her siblings). Whether a CAT
                                          -9-
petitioner has demonstrated a likelihood of capture by their torturer is not a separate
prerequisite or threshold question but simply one consideration in evaluating
whether they have met their burden of establishing a likelihood of torture. See Kang
v. Att’y Gen. of U.S., 611 F.3d 157, 165 (3d Cir. 2010) (“All evidence relevant to
the possibility of future torture should be considered when assessing if a petitioner
is more likely than not to be tortured if removed.” (citing 8 C.F.R. § 208.16(c)(3))).

       Here, the IJ determined that Mohamed has a greater than 50% chance of being
tortured by al-Shabab. That he will more likely than not be captured by the group is
a necessary component of that conclusion. The IJ’s assessment of the aggregate risk
of torture was based on Mohamed’s readily discernible personal characteristics—
known family ties to the United States, Western behavior and habits, and clan
membership—that will lead al-Shabaab to target him for torture. I believe it was
error for the BIA to require him to separately establish the series of events that will
lead to his capture, in addition to demonstrating the likelihood of torture. Moreover,
if the BIA believed the IJ erred by not specifically addressing the probability that
Mohamed will be captured by al-Shabaab (in my view, she did not) the BIA “should
have remanded the case to the IJ for further factfinding on this point.” Waldron v.
Holder, 688 F.3d 354, 361 (8th Cir. 2012).

       Instead of remanding to the IJ, however, the BIA engaged in impermissible
factfinding See 8 C.F.R. § 1003.1(d)(3)(i) (“The [BIA] will not engage in de novo
review of findings of fact determined by an [IJ]” and shall review the IJ’s finding of
fact “only to determine whether [they] are clearly erroneous.”). It went beyond the
scope of the IJ’s factfinding by stating that (1) “only a small fraction of Somalia’s
population is killed, injured or tortured by al-Shabaab militants each year;” (2) “most
victims” of al-Shabaab are “concentrated in conflict areas and regions under al-
Shabaab control”; and (3) “[t]here is no evidence in the record that the Somali
government would force [Mohamed] to relocate” there or that he would “do so of
his own volition.” None of these findings appear in the IJ’s decision, and whether
they are supported by the administrative record, see ante at 4, is not relevant because
the BIA is not permitted to comb through the record to make new factual
                                         -10-
determinations. See Flores v. Holder, 699 F.3d 998, 1003–04 (8th Cir. 2012)
(explaining that when the IJ makes “no factual findings” on a particular issue “any
potential findings by the BIA [on the same issue] would be the result of an
independent, improper factual analysis by the BIA”). Further, the appropriate
inquiry for a CAT claim is whether “it is more likely than not that a particular
individual will be tortured.” Ngure v. Ashcroft, 367 F.3d 975, 992–93 (8th Cir.
2004). That only a small portion of Somalia’s population may be tortured or harmed
by al-Shabaab each year is immaterial. Comparing Mohamed’s risk of torture to the
risk faced by members of the general public who do not share his risk factors is a
meaningless exercise in the context of protection under the CAT.

       Finally, I disagree with the BIA’s characterization of the IJ’s opinion as
“stringing together a hypothesized chain of occurrences about what might happen to
[Mohamed] in a worst-case scenario.” (internal quotations and citation omitted).
Although the Attorney General held in Matter of J-F-F-, 23 I. & N. Dec. 912 (B.I.A.
2006) that an IJ cannot aggregate a series of dependent events—each of which has a
less than 50% chance of occurring—to conclude that the petitioner has established a
likelihood of torture, id. at 921, the facts of Mohamed’s case are distinct from those
of Matter of J-F-F-. In that case, the IJ concluded the petitioner would more likely
than not be tortured in the Dominican Republic because he required medication to
behave lawfully; such medication was unavailable in the Dominican Republic; he
would engage in “rowdy” behavior as a result of being unmedicated; this behavior
would lead to his incarceration; and the police would torture him during his
incarceration. Id. at 917. The Attorney General reversed, explaining that “[t]he
evidence d[id] not establish that any step in this hypothetical chain of events [was]
more likely than not to happen, let alone that the entire chain w[ould] come together
to result in the probability of torture.” Id. at 917–18.

       In Mohamed’s case, rather than imagining a domino effect of possible future
events that could lead to his torture, the IJ identified three independent risk factors
that, whether standing alone or considered cumulatively, make it more likely than
not that he will face torture in Somalia. As such, the BIA should have assessed
                                         -11-
whether these multiple, independent risk factors “when considered in the aggregate”
establish a likelihood of torture. In re G-A-, 23 I. & N. Dec. at 368 (B.I.A. 2002);
see Shakkuri v. Barr, 780 F. App’x 286, 291–92 (6th Cir. 2019) (distinguishing
between “independent” and “interdependent” probabilities of torture and explaining
that “the probability that an applicant would be tortured if deported to the country of
removal is the sum of the weighted probability of torture from each entity and for
each reason”) (cleaned up); Kamara v. Att’y Gen. of U.S., 420 F.3d 202, 213–14 (3d
Cir. 2005) (explaining that a CAT petitioner need only show that “the cumulative
probability of torture [posed by different risk factors] exceeds 50%”).

       I would grant the petition for review, vacate the BIA’s decision, and remand
to the BIA to consider whether Mohamed has established a likelihood of torture
based on the aggregate risk posed by the three risk factors the IJ identified.
                       ______________________________




                                         -12-